DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.  Claims 1 – 10, 18 – 25 and 27 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10, 18 – 25 and 27 are objected to because of the following informalities:
In Re Claim 1, the phrase “a fluid” in Line 3 would be clearer if replaced with --a first fluid-- because the claim later recites a second fluid.  Note that if applicant makes this change, all subsequent occurrences of “the fluid” in this claim and all the dependent claims would need to be changed to “the first fluid”.
In Re Claim 27, the phrase “wherein the fluid is a first fluid” would be redundant if the first fluid was recited in Claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10, 18 – 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, it is not clear if the phrase “against tubing” in Line 14 refers to “a tubing” in Line 4 or some other tubing.  For the purpose of prior art analysis, it will be assumed that they are the same, and that the phrase “against tubing” will be replaced with the phrase --against the tubing--.
In Re Claim 1, it is not clear if the phrase “along tubing” in Line 15 refers to “a tubing” in Line 4 or some other tubing.  For the purpose of prior art analysis, it will be assumed that they are the same, and that the phrase “along tubing” would be replaced with the phrase --along the tubing--.
In Re Claim 1, it is not clear if the phrase “impinging tubing’ in Line 15 refers to “a tubing” in Line 4 or some other tubing.  For the purpose of prior art analysis, it will be assumed that they are the same, and that the phrase “impinging tubing” would be replaced with the phrase --impinging the tubing--.
In Re Claim 27, “a second fluid” in Line 4 is a second positive recitation of the same phrase in Claim 1 and is therefore indefinite.  For the purpose of prior art analysis, the phrase “the second fluid” will be assumed instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 18, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1).

In Re Claim 1, Drewniak discloses a peristaltic pump system (embodiment of Figures 1 – 5; although Figure 2 shows four pumps, paragraph [0014] states that there can be only one pump {“one or more feeders, such as pumps”}; paragraph [0032] states that the pump can be a peristaltic pump) comprising: a cartridge (40; Figure 1; paragraph [0046]) comprising: a reservoir (42, 50; Figures 4 and 5; paragraphs [0046, 0050]; although the figures show four reservoirs, paragraph [0014] states that there can be only one reservoir {“one or more containers”}) configured to store an amount of a fluid (paragraph [0014]: “treatment product”); and a tubing (44, 46, 30; Figures 1, 2, 4) having a first end in fluid communication with the reservoir (as shown in Figure 4) and a second end in fluid communication with an outlet (48; Figures 1, 4) of the cartridge, the tubing being configured to flow the fluid therethrough (paragraph [0048]); a rotor assembly (well known component of a peristaltic pump) comprising: a central hub configured to rotate about a central axis extending in an axial direction (well known component of a peristaltic pump); and one or more rollers each configured to rotate about a respective roller axis (well known component of a peristaltic pump), wherein as the central hub rotates, the one or more rollers are configured to push against the tubing and move along the tubing, thereby impinging the tubing at a moving point of contact to move the fluid through the tubing (well known operation of a roller type peristaltic pump); and a housing (12, Figure 1, paragraph [0046]) configured to be attached to the cartridge (via tubing connectors 46 in Figure 1), the housing comprising: a dosing inlet (either 28 or 34; Figure 2) configured to fluidly connect to the outlet (48; Figures 1, 4) of the cartridge when the cartridge is attached to the housing (paragraph [0048]); and a bounded primary flow path (16, 20, 26) extending from a first side (where 16 is) of the housing to a second side (where 26 is) of the housing and configured to direct a second fluid (“side stream from the water system” - paragraph [0048]) therethrough; wherein the dosing inlet (28) is connected to a bounded dosing flow path (30) in fluid communication with the bounded primary flow path (paragraph [0048]), such that moving the fluid through the tubing introduces the fluid to the bounded primary flow path (paragraph [0048]: “stream from the water system passes through port 16, through tubing 18 into manifold 20, where one or more treatment products from containers 42 are injected through ports 34”).
Drewniak does not disclose that the well known plurality of rollers of the peristaltic pump are configured to push against the cartridge (in addition to the tube), and that the roller axis intersects the central axis of the central hub.

    PNG
    media_image1.png
    538
    724
    media_image1.png
    Greyscale

Annotated Figures 9 and 12 of Mounce
However, Mounce discloses a peristaltic pump system (Figures 7 – 12 embodiment) comprising: a cartridge (disposable housing portion 120 in paragraph [0119]; paragraph [0207] states that the disposable portion can be a pre-filled cartridge) comprising: a reservoir (126) configured to store an amount of a fluid (paragraph [0120]); and tubing (132, 133) having a first end (at 130 in Figure 12) in fluid communication with the reservoir (126) and a second end (135) in fluid communication with an outlet (130) of the cartridge (paragraphs [0121],[0122]), the tubing (132, 133) being configured to flow the fluid therethrough (paragraph [0121] states that the tubing 132 has an internal fluid flow path); and a rotor assembly (136) comprising: a central hub (see annotated figure above that connects to 156) configured to rotate about a central axis (147; Figure 9; paragraph [0124]) extending in an axial direction; and one or more rollers (142, paragraph [0124]) each configured to rotate about a respective roller axis (see annotated figure above) that intersects the central axis of the central hub as depicted, wherein as the central hub rotates, the one or more rollers (142) are configured to push against the tubing (132, 133) and the cartridge (120) in the axial direction and move along the tubing (portion 133), thereby impinging the tubing (portion 133) at a moving point of contact to move the fluid through the tubing (paragraph [0123]).

    PNG
    media_image2.png
    700
    1134
    media_image2.png
    Greyscale

Annotated Figure 1 of Drewniak, and Figures 9 and 11 of Mounce
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the reservoir/cartridge (42, 40) of Drewniak with the reservoir/cartridge (126/120) of Mounce (as illustrated in the annotated figures above) such that the reservoir/cartridge of Drewniak is selectively engageable/dis-engageable from the housing as taught by Mounce for the purpose of simplifying the manner in which the reservoir/cartridge can be replaced (paragraph [0207] of Mounce).  Note that the reservoir of Drewniak is disposed off after usage (paragraph [0016]: “Disposal of the containers”), and that the reservoir/cartridge of Mounce is also disposable (paragraph [0120]).

In Re Claims 2 and 3, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce further discloses (see annotated figure above) that each roller has a 90 degrees tilt angle with respect to the central axis (paragraph [0124]: “orthogonal to (and may be perpendicular to)”), such that each roller axis extends radially outward from the central axis (147) (paragraph [0124]).

In Re Claim 4, Drewniak and Mounce disclose all the limitations of Claim 1, since the tilt angle disclosed by Mounce is 90 degrees, Mounce teaches that the claimed range that the tilt angle of the roller axis is 10° – 90°.

In Re Claim 5, Drewniak and Mounce disclose all the limitations of Claim 1, since the tilt angle disclosed by Mounce is 90 degrees, Mounce teaches that the claimed range that the tilt angle of the roller axis is 90° – 170°.

In Re Claim 6, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce further discloses that the housing (122) comprises the rotor assembly (136).

In Re Claim 8, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce further discloses a motor (146; paragraph [0125] states that 146 is a drive device, paragraph [0179] states that the drive device can be a motor) configured to rotate the central hub (see Figure 9).

In Re Claim 18, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce further discloses that at least portion (133) of the tubing (132, 133) is disposed on a face (127, top of 120 in Figure 11) of the cartridge (120)(paragraph [0123], Figures 10 and 11).

In Re Claim 23, Drewniak and Mounce disclose all the limitations of Claim 6, although the Figures 7 – 12 embodiment of Mounce does not explicitly disclose the electrical contacts, the Figure 4 embodiment of Mounce described in paragraph [0113] further discloses that the housing (22) further comprises one or more first electrical contacts (“one or more pairs conducting pads” – paragraph [0113]), and the cartridge (20) further comprises one or more second electrical contacts (“one or more corresponding pairs of conducting pads” – paragraph [0113]), each of the one or more second electrical contacts configured to contact a corresponding one of the one or more first electrical contacts when the cartridge (20) is attached to the housing (22) (paragraph [0113]).

In Re Claim 25, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce further discloses that the cartridge/reservoir may include an electronics storage device such as an electronic memory chip that connects to a controller (“suitable electronics”) in the housing (“durable housing portion”) that reads the information stored (paragraph [0211]).

In Re Claim 27, Drewniak and Mounce disclose all the limitations of Claim 1, and Drewniak further discloses that the fluid is a first fluid (paragraph [0014]: “treatment product”), and the bounded primary fluid flow path (16, 20, 26) is configured to transport the second fluid (“side stream from the water system” - paragraph [0048]), wherein a dispensed amount of the first fluid can be introduced to the bounded primary fluid flow path (paragraph [0048]: “stream from the water system passes through port 16, through tubing 18 into manifold 20, where one or more treatment products from containers 42 are injected through ports 34”) for mixing with the second fluid (the structural requirements “for mixing”  are met because in order to cause mixing, applicant’s apparatus only requires that the treating product be introduced from conduit 256 into conduit 257 which carries the water to be treated – this is what also happens in Drewinak’s manifold 20; the flow out of applicant’s outlet 252 is “treated water out” just like the flow out of Drewniak’s manifold outlet – see paragraph [0048]: “The treated water exits manifold 20”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1) and further in view of Koslov (PG Pub US 20060245964 A1).
In Re Claim 7, Drewniak and Mounce disclose all the limitations of Claim 6, and Mounce is silent with regards to how the cartridge of Figures 7 – 12 embodiment engages the housing, therefore Drewniak and Mounce do not disclose that the housing is attached via one or more threaded surfaces.

    PNG
    media_image3.png
    631
    665
    media_image3.png
    Greyscale

Annotated Figure 21 of Koslov
However, Koslov discloses a housing (402) comprising the rotor assembly (paragraph [0056]; Figure 21); and a cartridge (see annotated figure above), the cartridge (see annotated figure above) being detachably attachable to the housing by a threaded surface (see “threaded interface” label in the annotated figure above, although the specification does not explicitly disclose a threaded surface, MPEP 2125 states that when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art)(paragraph [0056]; Figure 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to attach the cartridge of Drewniak / Mounce to the housing via one or more threaded surfaces as taught by Koslov because  it is only a matter of substituting the broadly disclosed attachment means of Mounce with the specifically disclosed attachment means of Koslov, and therefore the results of the substitution would be predictable –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).


Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1) and further in view of in view of Afflerbaugh (US Patent 5,711,654 A).

In Re Claim 9, Drewniak and Mounce disclose all the limitations of Claim 8, but they do not disclose a linear actuator that transitions the rotor between an engaged position and a disengaged position.
However, Afflerbaugh discloses a linear actuator (308, 310) configured to transition the rotor assembly (292) between an engaged configuration (Figure 7) and a disengaged configuration (Figure 9), wherein in the engaged configuration, the one or more rollers (300) impinge the tubing (152, 154)(Column 4, Lines 9 — 20; Column 5, Lines 23 — 29; Column 7, Lines 3 — 7; Column 7, Lines 19 - 62; Figures 4B, 5, 7, 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the peristaltic pump system of Drewniak / Mounce to include a linear actuator assembly as taught by Afflerbaugh for transitioning the rotor assembly between an engaged configuration and a disengaged configuration  because if the roller was to remain engaged with the tubing even when the pump is idle/non-operational (in between uses), it could result in permanent plastic deformation of the tubing at the point of contact between the tubing and the roller, thus reducing elasticity of the tube.  The linear actuator allows for engagement/disengagement without having to dismount and re-mount the cartridge in between uses, thus saving time.

In Re Claim 10, the combined references above disclose all the limitations of Claim 9, and Afflerbaugh further discloses a controller (246) configured to output instructions for operating the linear actuator (308, 310) and the motor (112) in response to identifying a request for the fluid (The only reason to engage the rollers and the tubing is because pump operation is desired for performing a fluid supply/delivery function, which is tantamount to a request for fluid)(Column 7, Lines 19 — 62; Figure 1A).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1) and further in view of Brittain (US Patent 3,574,883 A).
In Re Claim 19, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce also discloses an outlet (135) of the tubing (133) of the cartridge (120), but they are silent with regards to a check valve near the outlet.
However, Brittain discloses a peristaltic pump (Abstract; Figure 1) comprising a reservoir (Column 1, Line 73) connected to tubing (22) that pumps a quantity of liquid from the reservoir (Column 2, Lines 12 – 13) via roller (16) of the peristaltic pump.  The pumping action is assisted by check valves in the flow path between the reservoir and the tubing (22) and from the tubing (22) to the delivery outlet adjacent to the jet (Column 2, Lines 14 – 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a check valve as taught by Brittain in the tubing flow path of the cartridge of Drewniak / Mounce in order to permit only unidirectional flow in the delivery direction from the reservoir (Column 2, Lines 16 – 17 of Brittain) towards the pump outlet.


Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1) and further in view of Mazzola (PG Pub US 20210229975 A1)

In Re Claim 20, Drewniak and Mounce disclose all the limitations of Claim 1, but they are silent with regards to the “tube-connection structure” (paragraph [0121]) between the tubing and the cartridge, and therefore it does not disclose that the tubing is integral to the cartridge.
However, Figures 2A/2B of Mazzola disclose a reservoir (302; paragraph [0022]) that is integral with tubing (306 – although this is called a “fitting”, paragraph [0030] states that the “fitting” 306 is made of flexible material; note that 306 is analogous to applicant’s tubing because it is occluded by rollers of a peristaltic pump – see paragraph [0005]) because paragraph [0025] states that 306 is made from the same material as 302; and 306 seamlessly contacts 302.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the cartridge of Drewniak / Mounce such that the tubing is integral to the cartridge (by making a seamless transition from the tubing to the reservoir) as taught by Mazzola because it has been held that forming in one piece, an article which has formerly been formed in two pieces and put together involves only routine skill in the art – MPEP 2144.04 (V-B).

In Re Claim 21, Drewniak and Mounce disclose all the limitations of Claim 1, but they are silent with regards to the “tube-connection structure” (paragraph [0121]) between the tubing and the cartridge, and therefore it does not disclose a detachably attachable connection between the tubing and the cartridge.
However, Figure 1 of Mazzola discloses a connection (103) between tubing (106; although this is called a “fitting”, paragraph [0003] states that an example of a “fitting” is “a flexible hose”, which reads on the claimed tubing) and reservoir (102), the connection (103) is detachably attachable (paragraph [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the cartridge of Drewniak /  Mounce such that the connection between the tubing and the cartridge is detachably attachable as taught by Mazzola for the purpose of allowing just the tubing to be replaced without having to replace the entire reservoir/cartridge, and because it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04, V-C).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1) and further in view of Buskirk (PG Pub US 20200132066 A1)
In Re Claim 22, Drewniak and Mounce disclose all the limitations of Claim 1, and Mounce discloses that the cartridge (120) is disposable (paragraph [0119]) which suggests a replacement cartridge configured to replace the original used cartridge (after the depleted/used cartridge is disposed) which would be a second cartridge, but Drewniak and Mounce do not explicitly disclose the second cartridge. 
However, paragraph [0050] and Figure 1 of Buskirk discloses a first cartridge (“current fluid supply cartridge”), a first reservoir (16), the amount of the fluid is a first amount of the fluid (14, when it has a full charge of fluid), and the pump system further comprises a second cartridge (“new fluid supply cartridge”) having a second reservoir (16) configured to store a second amount of the fluid (14, when it has a full charge of fluid), the second cartridge (“new fluid supply cartridge”) being configured to replace the first cartridge (“old fluid supply cartridge”) when the first amount of the fluid becomes depleted (paragraph [0050]: “When the processor or controller 32 determines that the amount of fluid 14 remaining in the sealed container 16 falls below a low fluid set level ..”, “.. the current fluid supply cartridge 2 can be removed and replaced with a new fluid supply cartridge 2”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the peristaltic pumping system of Drewniak / Mounce to incorporate a second cartridge as taught by Buskirk for the purpose of replacing the first cartridge when it is depleted so that pump operation can continue.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Drewniak (PG Pub US 20180186656 A1) in view of Mounce (PG Pub US 20080051698 A1) and further in view of Orczy (PG Pub US 20160287779 A1)
In Re Claim 24, Drewniak and Mounce disclose all the limitations of Claim 23, and Mounce discloses a controller (148), but Mounce is silent with regards to the controller being configured to determine whether the cartridge is correctly installed.
However, Orczy discloses a housing (100, 110; Figures 5A – 5D) that further comprises one or more first electrical contacts (168; paragraph [0048]), and the cartridge (105; Figures 2, 8) further comprises one or more second electrical contacts (“exposed electrical leads in mating component 205 in the cassette 105” - paragraph [0047]), each of the one or more second electrical contacts configured to contact a corresponding one of the one or more first electrical contacts when the cartridge is attached to the housing (paragraph [0047]), a controller (110) configured to determine whether the cartridge (105) is correctly installed based on contact or non-contact between the one or more first electrical contacts and the one or more second electrical contacts (paragraph [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to configure the controller of Drewniak / Mounce to determine whether the cartridge is correctly installed as taught by Orczy for the purpose of verifying/confirming that the apparatus is ready for operation.


Response to Arguments
Applicant has argued on Page 13 of Applicant’s Response that “In particular, Mazzola teaches a container and hose that are two separate pieces, which are not integral as would be understood by one of ordinary skill in the art. Accordingly, the prior art does not disclose Applicant’s claim 20”.
Examiner’s Response: Element 106/306 of Mazzola is analogous to applicant’s tube (210) because Figure 1 of Mazzola depicts rollers (110) occlude Element (106) as stated in paragraph [0005], just like applicant’s rollers (232) occlude tube (210).  Mazzola discloses an embodiment in paragraph [0025]; Figure 2A where tube (306) seamlessly contacts reservoir (302) and is made from the same material as reservoir (302).  The reservoir (302) of Mazzola is therefore formed as a one piece/integral construction with the tube (306).

The rest of applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1 December 2022